



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Beseiso, 2020 ONCA 686

DATE: 20201029

DOCKET: C68268

Watt, Roberts and Jamal JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Alex Beseiso

Appellant

Alex Beseiso, acting in person

Randy Schwartz, for the respondent

Heard: in writing

On appeal
    from the order of Justice Clayton Conlan of the Superior Court of Justice,
    dated March 9, 2020.

REASONS
    FOR DECISION

[1]

The appellant appeals from the order dismissing
    his application for
certiorari
to quash the committal order of Justice
    G. Paul Renwick of the Ontario Court of Justice, dated October 11, 2019. Following
    a three-day preliminary inquiry at which the appellant was represented by
    counsel and testified, the appellant was committed to stand trial in the
    Superior Court of Justice on two counts of intimidating a justice system
    participant and three counts of criminal harassment. The Crown withdrew two
    counts of breaching two distinct probation orders, and the preliminary inquiry
    judge discharged the appellant on one additional count of intimidating a
    justice system participant.

[2]

Pursuant to the Crowns request, the registrar
    referred the appellants appeal to this panel for summary determination in
    writing under s. 685(1) of the
Criminal Code
, R.S.C. 1985, c. C-46.
    The appellant requests an oral hearing.

[3]

For the reasons that follow, given the record
    before us, including the voluminous materials submitted by the appellant, which
    we have reviewed, and the nature of the issues raised, we are satisfied that
    the appeal can be determined without being adjourned for a full oral hearing
    before a panel of this court.

[4]

The charges against the appellant arose as a
    result of his abusive and threatening communications with a now former Crown
    prosecutor, who had successfully prosecuted the appellant for threatening and
    harassing a court transcriptionist, and with two courthouse administrative
    staff members regarding the assignment of judges to his cases. These individuals
    are the three complainants in this matter.

[5]

The appellant submits that the application judge
    erred in dismissing his application for
certiorari
. From our review of
    the documents that the appellant has submitted, including his recent response
    to the Crowns request under s. 685(1) of the
Criminal Code
, we
    determine that the appellants main grounds of appeal are as follows:

i.

While the appellant concedes that the other
    essential elements of the offences have been satisfied to the requisite
    standard at a preliminary inquiry, he argues there is no evidence to support
    the essential element of the offences that his actions were without lawful
    authority:
Criminal Code
, ss. 264(1), 423.1(1). According to the
    appellant, the preliminary inquiry judge failed to make such a finding.

ii.

The appellant argues that the application judge
    was biased because he sits in the same region in which the two courthouse
    administrative staff members work. Therefore, the application judge must have
    regular and frequent dealings with these complainants, which gives rise to
    bias.

[6]

Section 685(1) of the
Criminal Code
allows
    this court to dismiss an appeal summarily, without calling on any person to
    attend the hearing or appear for the respondent on the hearing, if it
    considers that the appeal is frivolous or vexatious and can be determined
    without being adjourned for a full hearing. This appeal satisfies those
    criteria.

[7]

In our view, the appellants appeal is frivolous,
    as that term is used in s. 685(1) of the
Criminal Code
, because
    it is completely devoid of merit: see
Lochner v. Ontario (Attorney General)
,
    2019 ONCA 730, at para. 21;
R. v. Mehedi
, 2019 ONCA 387, at para. 6,
    leave to appeal refused,
[2019] S.C.C.A. No. 280
.

[8]

The appellants first ground of appeal was
    thoroughly considered by the application judge. We see no basis to interfere
    with his dismissal of the appellants application for
certiorari
. As the
    application judge correctly pointed out, and as demonstrated by the preliminary
    inquiry judges reasons, the preliminary inquiry judge reviewed the essential
    elements of the offences in issue. The preliminary inquiry judge determined
    that there was evidence to support the essential element that the appellants
    abusive and harassing behaviour was without lawful authority. We agree with the
    application judges conclusion that there was no error in this determination.

[9]

The appellants second ground of appeal
    similarly has no merit. Given the strong presumption of judicial impartiality,
    the test for demonstrating judicial bias is a stringent one:
Cojocaru v.
    British Columbia Womens Hospital and Health Centre
, 2013 SCC 30,
    [2013] 2 S.C.R. 357, at para. 20;

Wewaykum
    Indian Band v. Canada
, 2003 SCC 45, [2003] 2 S.C.R. 259, at para. 59
. The test asks whether an informed person, viewing the matter
    realistically and practically ‒ and having thought the matter through 
[
would
]
conclude, whether consciously or unconsciously, that the matter
    was not decided fairly:
Committee for Justice and Liberty et al. v.
    National Energy Board et al.
, [1978] 1 S.C.R. 369, at p. 394,
per
de
    Grandpré J. (dissenting). The grounds for this apprehension of bias must be substantial:
Committee for Justice and Liberty
, at p. 395. The appellant has not
    met this high standard.

[10]

The record before us shows no evidence of bias. There
    is nothing in the record showing that the application judge had any communications
    with the courthouse administrative staff members in question concerning the charges
    against the appellant. That the application judge might know and have
    professional dealings with these complainants does not on its own give rise to
    the appearance of bias, let alone actual bias. Moreover, the application
    judges reasons demonstrate that he treated the appellant respectfully and
    considered his application fairly and, as we noted, came to the correct
    conclusion.

[11]

The remaining allegations in the appellants
    materials do not raise any arguable ground of appeal. They consist of the
    appellants expression of his ongoing general grievances against the
    administration of justice, including judges, court administrators, and Crown
    counsel, as well as his personal beliefs and philosophies about life and other
    matters. These issues are not before us on this appeal, and we do not have
    jurisdiction to deal with them.

Disposition

[12]

The appellant has not raised any arguable ground
    of appeal that has any merit. The appeal is therefore frivolous. As a result,
    the appeal is dismissed.

David
    Watt J.A.

L.B.
    Roberts J.A.

M. Jamal
    J.A.



